Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a plurality of second controllers each programmed to periodically send the first controller signals indicating operation in a normal power mode while being powered by a primary power converter, to transition to a low power mode, in which the second controller consumes less power than during the normal power mode, while being powered by the primary power converter, to not send the signals during the low power mode while being capable of powered by an auxiliary power converter that has a maximum power limit less than the primary power converter” and “the first controller is programmed to send the second controllers a request to enter the low power mode, and responsive to not receiving the signals for a predetermined period of time, disconnect the first and second controllers from the primary power converter without disconnecting the first and second controllers from the auxiliary power converter” (claim 1);
“a first controller programmed to send a request to enter a lower power mode” and “a plurality of second controllers each programmed to periodically send the first controller signals indicating operation in a normal power mode while being powered by a primary power converter, and responsive to receiving the request, to not send the signals during the low power mode while being powered by an auxiliary power converter that has a maximum power limit less than the primary power converter” (claim 13);
“the first controller is further programmed to, responsive to not receiving the signals for a predetermined period of time, disconnect the first and second controllers from the primary power converter without disconnecting the first and second controllers from the auxiliary power converter” (claim 14);
“the first controller is further programmed to responsive to expiration of a timer, disconnect the first and second controllers from the primary power converter regardless of whether the first controller is receiving the signals” (claims 2 and 15);
“the first controller is further programmed to, responsive to receiving the signals after expiration of a timer, obtain a data log from one or more of the second controllers that are sending the signals and send the data log to a remote server, and responsive to receiving permission from the remote server to disconnect the one or more of the second controllers from the primary power converter, disconnect the first and second controllers from the primary power converter” (claims 3 and 16);
“the first controller is further programmed to wake the wireless transceiver from the low power mode and command the wireless transceiver to transmit the data log to the remote server, and to send the wireless transceiver a request to enter the low power mode after 10FMC 9831 PUS 84295032 receiving the permission and before disconnecting the first and second controllers from the primary power converter” (claims 4 and 17);
“the first controller is further programmed to command the wireless transceiver to transmit the data log to the remote server” (claims 5 and 18); and
“the first controller is further programmed to enter the low power mode before disconnecting the first and second controllers from the primary power converter “ (claims 6 and 19).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 7 is objected to because of the following informalities:
The word “by” appears redundant in the phrase “ transitioning by the secondary controllers to the low power state” recited in lines 8-9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, lines 8-10 recites “and to be precluded from the transition responsive to being exclusively powered by the auxiliary power converter”.
Paragraph 0003 in the specification merely repeats the claim language without further detail. The reminder of the disclosure is silent with respect to functionality of determining whether a secondary controller is powered exclusively by the auxiliary power converter, and precluding transitioning the secondary controller to low power mode based on this determination. The purpose of the auxiliary power converter is to be used during the low power mode (specification, paragraph 0019, lines 20-25).
Claims 2-6, being dependent on claim 1, are rejected based on the same ground of rejection.

Claims 1-6, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (as indicated above), it is unclear how the secondary controller would be precluded to transition to low power mode responsive to being exclusively powered by the auxiliary power converter because the purpose of the auxiliary power converter is to be used during the low power mode. This renders the scope of claim 1 unclear, thus, indefinite.
For the purpose of examination, it is assumed that claim 1 reads “and to be precluded from the transition responsive to being exclusively powered by the primary power converter” – i.e. transition to low power mode is not allowed if auxiliary power is not available during the low power mode.
In addition, claim 1 recites “to not send the signals during the low power mode while being capable of powered by an auxiliary power converter that has a maximum power limit less than the primary power converter” in lines 7-8. When in low power mode the secondary controller(s) is always powered by the secondary power converter (not being capable of powered).
Claims 2-6, being dependent on claim 1, are rejected based on the same ground of rejection.
Furthermore, claims 4, 10, and 17, recite “wherein another of the second controllers is a wireless transceiver” in lines 1-2. However, none of the preceding claims (upon which claims 4, 10, and 17 depend on) define what type/kind (what are) the plurality of/one or more of the secondary controllers are. This renders he scope of claims 4, 10, and 17 unclear, thus, indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US Patent Appl. Pub. No. 2014/0047255 in view of Hatta, US Patent Appl. Pub. No. 2013/0103959.
Regarding claim 13, Sasaki discloses a vehicle comprising:
a first controller (master ECU, monitoring ECU 100B, FIG. 1, paragraph 14, lines 1-5); and
a plurality of second controllers (ECUs/nodes 1, 3, 5, 10, FIG. 1, paragraph 0014, lines 1-5) each programmed to periodically send the first controller signals indicating operation in a normal power mode while being powered by a primary power converter (the primary vehicle power supply is by definition a primary power converter – paragraph 0040, lines 4-6; paragraph 0015, lines 1-4, FIG. 3, S101, S102-NO, paragraph 0044, lines 1-8, lines 19-22), and responsive to receiving the request, to not send the signals during the low power mode (paragraph 0015, lines 4-6, FIG. 3, S102-YES, S103, paragraph 0044, lines 11-16) while being powered by an auxiliary power converter (vehicle’s background power supply is by definition a primary power converter – paragraph 0048, lines 1-4), wherein the second controllers consume less power during the low power mode than during the normal power mode (paragraphs 0007-0009, paragraph 0048, lines 1-4, paragraph 0051).
Sasaki does not specifically state the auxiliary power converter that has a maximum power limit less than the primary power converter. However, Sasaki discloses that the background power supply (i.e. the auxiliary power converter) does not require the full power capacity as the primary vehicle power supply because during the power-saving state only selected components are powered in the vehicle (i.e. less power is needed – paragraph 0048). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the auxiliary power converter (the background power supply) with maximum power limit less than the primary power converter. One of ordinary skill in the art would be motivated to do so in order to save power consumption based on the reduced power capacity needed during the power-saving state.
Sasaki further discloses the master node (monitoring ECU 100B, FIG(s) 1-2) transmitting and receiving control message over the communication bus 100 A (paragraph 0034, lines 4-10, paragraph 0038).
Sasaki does not specifically state the transmitted message being request to enter the lower power mode.
Hatta teaches an in-vehicle CAN bus system (FIG(s) 1-2), wherein a master ECU (ECU 1) selectively transmits power control messages to plurality of slave ECUs (ECUs 2a-d, paragraph 0043, lines 1-4, lines 9-12) for powering off/on respective ECUs (power-saving state entry/exit requests; Abstract, lines 1-5, paragraph 0048, lines 9-18). Thus, controlling the power state for the individual ECUs separately (i.e. reducing the power consumption) with simplified communication circuitry (paragraph 0002, lines 4-8, paragraph 0006, lines 13-21, paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described system and functionality, as suggested by Hatta with the vehicle disclosed by Sasaki in order to implement the transmitted message being request to enter the lower power mode. One of ordinary skill in the art would be motivated to do so in order to reduce power with simplified communication circuitry.
Regarding claim 14, Sasaki and Hatta further teach the vehicle, wherein the first controller is further programmed to, responsive to not receiving the signals for a predetermined period of time, disconnect the first and second controllers from the primary power converter without disconnecting the first and second controllers from the auxiliary power converter (Sasaki, FIG. 3, S104-YES, S105-YES, S105, paragraphs 0041paragraph 0045, lines 1-13, paragraph 0046, lines 1-5, paragraph 0048; Hatta, paragraph 0043, lines 1-4, lines 9-12, paragraph 0048, lines 9-18, FIG. 4, paragraph 0053, FIG. 2, signal separation circuit 23a and input/output control circuit 24a are always powered in order to detect and process the power-on control signal – paragraph 0059, lines 1-4, paragraph 0060, FIG. 6, paragraph 0072, lines 5-8).
Regarding claim 7, Sasaki and Hatta disclose a method with all claim limitations, as addressed above for claim 14.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US Patent Appl. Pub. No. 2014/0047255 in view of Hatta, US Patent Appl. Pub. No. 2013/0103959, and further in view of Rtail, US Patent Appl. Pub. No. 2018/0194306.
Regarding claim 1, Sasaki and Hatta disclose a vehicle controller system with all claim limitations, as addressed above for claim 14.
Sasaki and Hatta do not specifically state precluding the transition (to the low power mode) responsive to being exclusively powered by the auxiliary power converter.
Rtail teaches a vehicle control system (FIG(s) 1-2) with primary power source (FIG. 1, primary crank battery 18) and auxiliary power source (FIG. 1, auxiliary battery 20), wherein the vehicle is prevented from subsequently entering stop-start operational mode (i.e. low power mode – paragraph 0002, lines 1-7, paragraph 0009, lines 3-6) upon detecting that the auxiliary power source is disconnected from the vehicle (i.e. the vehicle is exclusively powered by the primary power source – paragraph 0016, lines 1-6, paragraph 0017, lines 1-4, lines 12-15, paragraph 0022, lines 1-5, lines 13-16). Thus, preventing unstable operation upon exit from the stop-start mode (the low power mode – paragraph 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vehicle control system and functionality, as suggested by Rtail with the vehicle controller system disclosed by Sasaki and Hatta in order to implement precluding the transition (to the low power mode) responsive to being exclusively powered by the auxiliary power converter. One of ordinary skill in the art would be motivated to do so in order to prevent unstable operation upon exit from the low power mode.
Allowable Subject Matter
Claims 8-9, 11-12, 15-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186